Citation Nr: 0718128	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran had active military service from December 22, 
1969, to September 30, 1989.  Prior to December 22, 1969, the 
veteran had approximately 4 months of active service.  The 
appellant is the widow of the veteran.  The veteran died in 
December 1999.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.               

In August 2004, the Board issued a decision which denied the 
appellant's claims herein.  Thereafter, she appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2006, the Court issued an 
Order which set aside the Board's August 2004 decision, and 
remanded the matter for additional evidentiary development.  
Based on the Court's Order, the appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  


REMAND

The veteran's death certificate indicates that he died in 
December 1999 at the age of 54.  According to the certificate 
of death, the cause of the veteran's death was colon cancer.  

The appellant is the veteran's surviving spouse, and she is 
seeking service connection for the cause of the veteran's 
death, as well as eligibility for Survivors' and Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  She 
contends that the veteran's fatal colon cancer "from 
inception to cancer" has a natural history of 10 to 15 
years.  Thus, the appellant maintains that at the time of the 
veteran's separation from the military in September 1989, he 
had colon polyps, which eventually became malignant and 
caused his death.

After reviewing the Court's Order filed in this case, the 
Board concludes that additional development is necessary.  
Specifically, the evidence of record reflects that the 
veteran underwent a flexible sigmoidoscopy at the age of 50 
in approximnately 1995 to 1996.  Although the results of this 
examination were noted to be normal, the actual treatment 
records relating to this procedure are not in the veteran's 
claims folder.  To comply with the Court's Order herein, the 
RO must attempt, with the assistance of the appellant, to 
obtain these treatment records.  An additional VA examination 
is also necessary to determine whether the cause of the 
veteran's death is related to his military service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
the veteran since his discharge from the 
service in September 1989, to include all 
records relating to the veteran's 
flexible sigmoidoscopy, which he 
underwent at the age of 50 in 
approximately 1995 to 1996.

Based on the appellant's response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.  

2.  Thereafter, the RO must obtain a VA 
medical opinion as to whether the 
veteran's military service either caused 
or contributed substantially or 
materially to his death.  The claims file 
must be made available to and reviewed by 
the VA physician in conjunction with the 
requested opinion.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  Thereafter, the RO must then re-
adjudicate the claims on appeal.  If 
these issues remain denied, a 
supplemental statement of the case must 
be provided to the appellant and her 
representative.  After the appellant and 
her representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

